No. 07-17-00443-CV


In Re FDB Pools, Inc. d/b/a Amarillo       §     Original Proceeding
Custom Pools, Relator
                                           §     January 2, 2018

                                           §     Opinion Per Curiam

                                           §

                                 J U D G M E N T


      Pursuant to the opinion of the Court dated January 2, 2018, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby denied.


                                         oOo